Citation Nr: 0811400	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-37 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
February 2000.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 76 
(1995).  After having carefully considered the matter, and 
for reasons expressed immediately below, the Board believes 
that additional development is needed prior to further 
disposition of the claim.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2007).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (2007).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2007).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991).

In this case, the veteran has been granted a 40 percent 
disability rating for myopathy associated with heat stroke 
with rhabdomyolysis with subsequent and recurrent heat 
intolerance and a 10 percent disability rating for heat 
stroke with rhabdomyolosis with subsequent and recurrent heat 
intolerance.  The combined rating is 50 percent.  38 C.F.R. 
§ 4.25 (2007).  Accordingly, he does not meet the schedular 
requirements for a TDIU rating.  The issue, then, is whether 
the veteran's service-connected disabilities nevertheless 
prohibit him from sustaining gainful employment, such that a 
TDIU rating may be assigned on an extraschedular basis.

The veteran filed his TDIU claim in August 2004.  His 
employment history includes work as a supervisor and a 
warrants officer.  He was last employed in February 2004 
detailing cars after which he applied for a telemarketing 
position.  He had four years of high school education.  The 
veteran contends that he is unable to work due to his 
service-connected myopathy, muscle pain, medication, and his 
non-service connected seizures.

VA medical records dated in March 2004 reflect that the 
veteran was seen in the emergency room for recurrent muscle 
aches and pains during which he underwent a muscle biopsy.  
His past history of heat stroke and rhabdomyolysis was noted.  
There was evidence of significant rhabdomyolysis with 
excruciating pain.  He then had a job detailing cars and as 
an auto mechanic, but had been jobless since January due to 
his muscle pain symptoms.  He claimed that he was not 
exercising and had done only minimal work.  During an EMG, he 
could squat and rise normally and had normal tone of the 
upper and lower extremities.  Additional records show that he 
was unable to drive due to heavy narcotic intake.

VA medical records dated in April 2004 note that show that 
the veteran had a myopathy and that it was recommended that 
he should refrain from doing any heavy lifting.  It was also 
noted that he had not exercised for several years due to his 
heat intolerance.  Additional records reflect that he had a 
heat stroke and hyperthermia episode and rhabdomyolysis with 
renal failure in service and since then had continuous 
problems with myalgias and pain.  He was unable to work, able 
to walk only short distances, and was incapacitated with 
pain.  It was noted that he had two hospital admissions for 
severe recurrence of symptoms.  During a neurological 
examination, he was able to walk on his heals and toes and 
was able to sit and stand easily and his coordination was 
intact.

In May 2004, the veteran underwent a VA epilepsy and 
narcolepsy examination.  At that time he had a job at a used 
car dealership detailing cars, but said that he had missed a 
lot of work because he could not tolerate the physical 
activity.  The examiner noted that he had a lot of muscle 
pain that was worsened by physical activity.  The impression 
was that he most likely had myopathy, the effect of which was 
heat intolerance with exercise intolerance, fatigue, and 
myalgia.

VA medical records dated in July 2004 reflect that the 
veteran was unable to work due to his myopathy and was 
frustrated by his lack of employment and physical condition.  
His diagnoses included rhabdomyolysis and chronic myopathy.

A VA emergency report dated in August 2004 shows that the 
veteran was recently admitted for severe pain.  He complained 
that he had been and out of bed for four days, could not 
walk, fell down, and was in constant pain.  It was noted that 
he ambulated without any difficult and was able to change 
positions from sitting to standing without any obvious 
evidence of pain.  The examination was unremarkable and he 
was given a prescription for pain medication.  VA 
rheumatology records dated in September 2004 show he was 
getting progressively weaker and was on high dose narcotics 
for muscle pain.

VA medical records dated in February 2005 reflect that the 
veteran was unable to perform his usual work of working in a 
car wash.  The impression was chronic muscle pain that was 
not responding adequately to current pain medication.  In 
March 2005, he reported that he had been unable to work since 
June 2004.  In May 2005, he reported that his current pain 
level was 9 on the pain scale, but it was usually between 8 
and 10.  A June 2005 mental health record shows that he was 
resigned to living with chronic pain and was trying to cope.  
He felt that he made some head way in adjusting to not being 
able to work or engage in physical activities he might 
otherwise engage in.  In August 2005, he was treated for 
generalized muscle pains which limited his current activity 
level.

VA medical records dated in January 2006 show that the 
veteran was getting more exercise and was able to walk dogs 
and work with horses.  In March 2006, his chronic myositis 
and myalgias had led to three separate admissions for 
rhabdomyolysis.  He reported that it had been a year since 
his last exacerbation.  He reported that his pain started in 
his sternum and radiated to his back, but involved his whole 
body.

The veteran underwent a VA epilepsy and narcolepsy 
examination in July 2006.  The examiner noted that he had 
diffuse chronic pain syndrome with pain mainly in his legs 
and back.  His pain increased with activity.

The Board finds that an opinion is needed as to whether the 
veteran, solely as a result of his service-connected myopathy 
and service-connected rhabdomyolysis, is no longer able to be 
employed or whether he is more generally unemployable.  It 
does not appear that an examiner has yet been asked to render 
an opinion as to the overall effect of the veteran's service-
connected disabilities alone on his ability to obtain and 
retain employment.  Because the authority to assign extra-
schedular ratings has been specifically delegated to the 
Under Secretary for Benefits and the Director of the 
Compensation and Pension Service, and not the Board, in the 
first instance, the correct course of action for the Board 
where it finds that entitlement to an extra-schedular 
evaluation may be present is to raise the issue and remand it 
for the proper procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).  In 
light of this, the prudent and thorough course of action is 
to afford the veteran an examination to ascertain the impact 
of his service-connected disabilities on his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to ascertain the impact of his 
service-connected myopathy and 
rhabdomyolosis on his unemployability.  
The claims folder should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  That 
review should be indicated in the 
examination report.  The examiner must 
evaluate and discuss the effect of the 
veteran's service-connected disabilities 
on his employability.  Specifically, the 
examiner should provide the following 
opinion:

Is it at least as likely as not (50 
percent or more probability) that the 
veteran is unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
myopathy and service-connected 
rhabdomyolysis without consideration of 
his age or any non-service-connected 
disabilities?

2.  Following completion of the foregoing, 
review the issue on appeal, including 
assessment of whether referral of the 
claim to the appropriate department 
officials under 38 C.F.R. § 3.321(b)(1) 
for extraschedular consideration is 
warranted.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the applicable period of time for 
response.  Thereafter, return the case to 
the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

